DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12 – 14, 16 – 22 are allowed. Claims 1 – 11, and 15 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 12, A method for a position determination of a vehicle, at least one camera and one sensor unit for a global satellite navigation system being situated on the vehicle, the method comprising the following steps: acquiring at least one camera image of an environment of the vehicle using the camera; generating a transformed image as a function of at least one section of the acquired camera image, the transformed image having a changed observer standpoint, in comparison with the acquired camera image, which is located above the vehicle and has a downward-pointing virtual perspective onto the environment of the vehicle; determining a satellite position of the vehicle using a satellite-based position determination; supplying an aerial image of the environment of the vehicle as a function of the determined satellite position; detecting a position of the transformed image in the supplied aerial image; and ascertaining a position of the vehicle as a function of the detected position of the transformed image in the supplied aerial image, ascertaining features in the transformed image and the supplied aerial image, a feature being allocated to each pixel of the transformed image and the supplied aerial image, the feature describing a respective environment of the pixel, and detecting the position of the transformed image in the aerial image as a function of an allocation of at least two of the features ascertained in the transformed image to features ascertained in the aerial image.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 19, A control unit for a position determination of a vehicle, at least one camera and one sensor unit for a global satellite navigation system being situated on the vehicle, the control unit configured to acquire at least one camera image of an environment of the vehicle using the camera; generate a transformed image as a function of at least one section of the acquired camera image, the transformed image having a changed observer standpoint, in comparison with the acquired camera image, which is located above the vehicle and has a downward-pointing virtual perspective onto the environment of the vehicle; determine a satellite position of the vehicle using a satellite-based position determination; supply an aerial image of the environment of the vehicle as a function of the determined satellite position; detect a position of the transformed image in the supplied aerial image; and ascertain a position of the vehicle as a function of the detected position of the transformed image in the supplied aerial image, ascertaining features in the transformed image and the supplied aerial image, a feature being allocated to each pixel of the transformed image and the supplied aerial image, the feature describing a respective environment of the pixel, and detecting the position of the transformed image in the aerial image as a function of an allocation of at least two of the features ascertained in the transformed image to features ascertained in the aerial image.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 22, A vehicle, comprising: at least one camera and one sensor unit for a global satellite navigation system situated on the vehicle; and a control unit for a position determination of a vehicle, the control unit configured to: acquire at least one camera image of an environment of the vehicle using the camera; generate a transformed image as a function of at least one section of the acquired camera image, the transformed image having a changed observer standpoint, in comparison with the acquired camera image, which is located above the vehicle and has a downward-pointing virtual perspective onto the environment of the vehicle; determine a satellite position of the vehicle using a satellite-based position determination; supply an aerial image of the environment of the vehicle as a function of the determined satellite position; detect a position of the transformed image in the supplied aerial image; and ascertain a position of the vehicle as a function of the detected position of the transformed image in the supplied aerial image. ascertaining features in the transformed image and the supplied aerial image, a feature being allocated to each pixel of the transformed image and the supplied aerial image, the feature describing a respective environment of the pixel, and detecting the position of the transformed image in the aerial image as a function of an allocation of at least two of the features ascertained in the transformed image to features ascertained in the aerial image.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666